Citation Nr: 1715213	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-17 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel












INTRODUCTION

The Veteran had active duty service from August 1975 to March 1976.  This case comes before the Board of Veterans' Appeals (Board) from a Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) rating decision in October 2011 that (1) increased the rating for a left knee disability, status post left knee arthroscopy (formerly evaluated  as post-operative residuals lateral meniscectomy, left knee with traumatic arthritis) from 20 percent to 100 percent, effective May 19, 2011, and assigned a 30 percent evaluation, effective July 1, 2012; (2) continued a 30 percent evaluation for major depressive disorder, and (3) deferred a decision rating in excess of 10 percent for duodenal strictures. The Veteran appealed the issue of a rating in excess of 30 percent for major depressive disorder. 

A December 2014 Board decision (by a VLJ other than the undersigned), remanded the issue of entitlement to a rating in excess of 30 percent for major depressive disorder for additional development.

An interim March 2015 rating decision increased the rating for major depressive disorder from 30 percent to 50 percent, effective March 13, 2015.

A September 2015 Board decision (by a VLJ other than the undersigned), increased the rating for major depressive disorder to 50 percent for the entire appeal period.  That decision also noted that entitlement to TDIU was raised by the evidence (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)) and remanded the matter of TDIU for further development.  The case is now assigned to the undersigned.


FINDING OF FACT

The evidence does not show that the Veteran's service-connected disabilities have prevented him from securing and maintaining substantially gainful employment consistent with his level of education and occupational experience. 


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.41, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In the September 2015 remand, the RO was asked to develop a claim for TDIU, to include providing the Veteran an opportunity to complete a formal application for TDIU and to schedule the Veteran for an examination to determine the combined effects of his service-connected disabilities on his employability.  The Veteran was sent the appropriate notice in November 2016 which included VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Veteran did not return this form to VA.  

The RO has obtained the Veteran's VA treatment records and Social Security Administration (SSA) records.  As such, the Board finds that no additional evidence which may aid the Veteran's claim or might be pertinent to the bases of the claim has been submitted, identified or remains outstanding.  Moreover, in accordance with the September 2015 remand, the Veteran was afforded VA examinations in January 2016 and February 2016 that addressed the impact each of Veteran's service-connected disabilities has on his employability.  The Board finds the examination reports of record to be adequate for the adjudication of the Veteran's claim for a TDIU rating.  See Green v. Derwinski, 1 Vet. App. 121 (1991). 
Under these circumstances VA has met its notice and assistance obligations and the Board's prior remand directives have been substantially complied with.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street); see Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to substantial compliance with its remand instructions).  Therefore, VA has satisfied the notification and duty to assist provisions of the law and no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  Accordingly, his claim will be adjudicated on the basis of the existing record.  38 C.F.R. § 3.655.  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Legal Criteria

VA will grant a total rating for compensation purposes based on individual unemployability (TDIU) when the evidence shows that by reason of service-connected disability, or combination of disabilities, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365   (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities).  Such a rating will be assigned when the Veteran meets the above criteria and (1) has a single service-connected disability rated 60 percent or more OR, (2) if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years);  Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).

However, even if a veteran does not meet the schedular rating requirements for unemployability provided in 38 C.F.R. § 4.16(a), TDIU may still be granted on an extraschedular basis because "[i]t is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disabilities shall be rated totally disabled."  38 C.F.R. § 4.16(b) (2016).  "Substantially gainful employment" means the ability "to earn 'a living wage.'"  Bowling v. Principi, 15 Vet.App. 1, 6 (2001).  If the evidence indicates that such an extraschedular TDIU rating might be in order, the matter must be referred to the Director of Compensation and Pension Service for a decision on the matter.  Id.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has established service connection for a left knee disability, status post total left knee arthroscopy (originally evaluated as postoperative residuals lateral meniscectomy, left knee with traumatic arthritis), evaluated as 10 percent from March 25, 1976, 20 percent from August 10, 1978, 100 percent from May 19, 2011, 100 percent from July 1, 2011, 30 percent from July 1, 2012, and 60 percent from May 14, 2013; recurrent major depressive disorder associated with status post total left knee arthroscopy evaluated as 30 percent from October 5, 2006 and 50 percent from July 29, 2011; and gastroesophageal disorder associated with status post total left knee arthroscopy evaluated as 10 percent disabling from August 4, 2006.

As an initial matter, the Board notes that the Veteran was service connected for status post total left knee arthroscopy prostate cancer, with a temporary 100 percent evaluation, effective May 19, 2011 and July 1, 2011.  As such, the Board finds the issue of entitlement to TDIU from May 19, 2011 until June 30, 2012 is moot.  See Locklear v. 24 Vet. App. 311, 314 fn. 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)(finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989).

The combined schedular rating for the Veteran's service-connected disabilities is 70 percent from July 1, 2012. Therefore, the schedular criteria for a TDIU rating are met from July 1, 2012.

Therefore, the outcome of this case turns on whether the Veteran's service-connected disabilities preclude his participation in substantially gainful employment consistent with his education and work experience.  

Factual Background

On August 2011 VA knee examination, the Veteran was noted to constantly use a cane due to his the left knee total replacement.  The examiner opined that the Veteran's service-connected left knee condition impacted his ability to work because of decreased mobility, use of cane, difficulty lifting or carrying, and an inability to climb stairs or ladders.

On August 2011 VA stomach, duodenum, and peritoneal adhesions examination the Veteran reported that he was not currently employed and had been retired since 2004.  The examiner opined that the Veteran's service-connected gastroesophageal disorder had "significant effects" on his occupation because he is "unable to work because of diarrhea and intermittent projectile vomiting."

On September 2011 VA mental disorder examination, the Veteran reported he was unemployed and that he has not worked since 2004, "partially due to wife's illness, but also his own physical problems."  The examiner opined the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

On July 2012 VA neck examination, the Veteran reported that he has not worked since 2009 and before that had worked in the retail business for 20 years and in marketing for 15 years.  

On August 2014 VA knee examination, the Veteran reported wearing a left knee brace about three days a week due to knee pain and using a cane for knee, hip, and back pain.  The examiner opined the Veteran's knee condition impacted his ability to work because he is limited as to how long he can stand, he is very limited as to squatting and using stairs, and he is limited to about 15 minutes of walking. 

In an August 2014 rating decision, entitlement to TDIU was denied because the Veteran did not submit a completed Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

On March 2015 VA mental disorder examination, the Veteran reported "that he has not been able to be hired for any job" over the previous 8 to 9 years.  The examiner opined that the Veteran's depressive disorder resulted in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  As to the depressive disorder's impact on physical employment, the examiner opined that the "Veteran's depression does not prevent him from completing physical labor tasks such as lifting, pushing or pulling. . ." but the Veteran indicated he believed that his depression would negatively impact his motivation and productivity.  As to the depressive disorder's impact on sedentary employment, the examiner opined that the "Veteran's depression does not prevent him from completing sedentary tasks such as answering phones, filing papers, or other sedentary desk positions."  The examiner noted that Veteran reported that he tends to avoid other people in a work environment to avoid conflict, but he had also reported no history of problems getting along with other people in past work environments.  

On January 2016 VA mental disorders examination, the Veteran reported that he has not worked since 2014 when he worked stocking shelves in grocery store, a job which he held only for a few weeks and was not a daily job.  He reported that prior to that job his last job he worked "in the grocery business several years ago."  He also reported that he had "some college" and took several courses in sales and marketing.  The examiner opined that the Veteran's depressive disorder resulted in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner also opined that, as it directly related to work, the Veteran's mental health symptoms "would not wholly prevent him from meeting more general job demands such as presenting to work, meeting basic employer expectations or getting along with supervisors and coworkers.  However, during periods of increased physical pain, it is possible his depressive symptoms would contribute to him having difficulty with punctuality and productivity secondary to decrease and motivation and mood.  He also might experience a mild decrease in general work performance secondary to increased difficulty concentrating at these times."  The examiner also opined that, "[a]s it relates to sedentary employment, the Veteran's mental health symptoms would not prevent him from completing basic sedentary work tasks such as answering telephones, filing papers, completing basic computation, and working on a computer."  

On February 2016 VA knee examination, the Veteran reported his left knee pain limits his walking to about 2-3 minutes and limits his driving to about 35 minutes. The examiner opined that the Veteran's left knee disability impacts his ability to perform physical activities, such as lifting, carrying, pushing, pulling, walking, standing, bending, twisting, squatting, climbing, and driving, but does not limit his ability to reach overhead, grasp, grip, type, write, or answer telephones. 

On February 2016 VA esophageal conditions examination, the examiner opined that the Veteran's service-connected esophageal condition did not impact his ability to work because it did not impact his ability to perform physical or sedentary activities, such as lifting, carrying, pushing, pulling, walking, standing, bending, twisting, squatting, climbing, and driving, but does not limit his ability to reach overhead, grasp, grip, type, write, or answer telephones.

Analysis

In this case, the preponderance of the evidence is against a finding that the Veteran's service-connected left knee disability, major depressive disorder, and gastroesophageal disorder (either alone or in combination) have rendered him unemployable.  The Board acknowledges that the Veteran's left knee disability is currently rated at 60 percent disabling, that the Veteran's major depressive disorder is currently rated at 50 percent disabling, and that these ratings represent relatively high levels of impairment for those disabilities.  Ultimately, disability ratings are "based primarily upon the average impairment in earning capacity, that is, upon the economic and industrial handicap which must be overcome."  38 C.F.R. § 4.15.  A high disability rating alone does not determine whether a Veteran is unemployable by reason of service-connected disabilities and a TDIU rating is based upon an "individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

In this case, the evidence of record indicates that the Veteran's service connected disabilities are not so severe as to preclude him from maintaining substantially gainful employment consistent with his education and occupational background.  Specifically, the March 2015 and February 2016 VA examiners indicated that the Veteran's disabilities would not preclude him from seeking sedentary employment.  Additionally, while the March 2015 and January 2016 VA examiners opined that the Veteran's major depressive disorder caused "occupational and social impairment," they did not find that it prevented employment.

Unfortunately, because the evidence does not demonstrate that the Veteran's service-connected disabilities are sufficient to produce unemployability, the Veteran's claim for a rating of TDIU must be denied.  Because the evidence of record preponderates against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See Gilbert, 1 Vet. App. at 54.

Extraschedular TDIU

The Board has also considered whether the matter warrants referral for consideration of an extraschedular TDIU rating for the period prior to May 19, 2011.  However, in this case, the record does not include adequate information to determine whether the matter warrants referral for consideration of an extraschedular TDIU rating.  In November 2016, the Veteran was provided with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability (a form designed to obtain necessary information about a claimant's disabilities and employment and educational histories, see VA Adjudication Manual M21-1 IV.ii.2.F.2.b.).  Unfortunately, the Veteran did not return this completed form to support his claim.  Nor did he provide the required information to VA in any other format.  In an August 2014 rating decision and a March 2016 supplemental statement of the case, the RO informed the Veteran that his TDIU claim was denied, in part, because of the absence of the information requested by the VA Form 21-8940.  

When this required information has been requested by VA but not submitted by the claimant, the issue of TDIU (whether expressly raised by a claimant or reasonably raised by the record), will be denied.  See M21-1 IV.ii.2.F.4.k, Reasons for Denying IU Claims (deny entitlement to TDIU if the facts demonstrate that a veteran has failed to cooperate with necessary development, such as failing to return a completed VA Form 21-8940 when requested).

The evidence of record does not include sufficient information to refer the matter of TDIU for extraschedular consideration.  VA has made reasonable efforts to obtain the evidence required to adjudicate this matter, but the Veteran has not responded to requests for the necessary information.  Under the circumstances, the Board finds the appeal must be denied.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to TDIU is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


